Citation Nr: 0309188	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  02-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1980.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in October 2001, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The case has 
been forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.

During the course of the Board's review of this claim the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that 38 C.F.R. § 19.9(a)(2), in the manner that it 
operates in tandem with 38 C.F.R. § 20.1304 (allowing the 
Board to consider additional evidence without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver) is contrary 
to the requirement in 38 U.S.C. § 7104(a) that "[a]ll 
questions in a matter which...is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  Moreover, the Federal Circuit held that 
38 C.F.R. § 19.9(a)(2)(ii), which required the Board "to 
provide the notice required by 38 U.S.C. § 5103(a)" and 
"not less than 30 days to respond to the notice," is 
invalid because it is contrary to 38 U.S.C. § 5103(b), which 
provides the claimant one year to submit evidence.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, --7305, -7316 (Fed. Cir. May 1, 2002).  In view 
of this recent Federal Circuit case, and because this appeal 
requires additional development as outlined below, this case 
must be remanded to the RO.


REMAND

Review of the record reveals that the veteran alleges her 
current PTSD is the result of a stressor that occurred during 
her period of active duty from May 1976 to May 1980.  She 
alleges that she was sexually assaulted by a female friend.  
Review of the private medical evidence reveals that she 
reported the incident to a therapist in January or February 
1985.  In a statement dated in June 2000, the veteran alleged 
that an incident occurred in her room during late 1978 or 
1979.  In February 2001, the veteran named her assailant.

Records, submitted from several private mental health 
providers, have noted current diagnoses of PTSD.  The veteran 
has not been afforded a VA examination in connection with her 
claim.  

The Court of Appeals for Veterans' Claims (Court) has 
stressed the necessity of complete development of the 
evidence if a PTSD claim is based on an alleged personal 
assault.  See Patton v. West, 12 Vet. App. 272, 276 (1999).  
In Patton, the Court pointed out that there are special 
evidentiary development procedures for PTSD claims based on 
personal assault contained in VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), and former 
MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 11, 1995).

The general M21-1 provisions on PTSD claims in 5.14 require 
that in cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, it is necessary to develop for this evidence. 
MANUAL M21-1, Part III, 5.14(b)(2).  As to personal-assault 
PTSD claims, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities. MANUAL M21-1, 
Part III, 5.14(c).  Further, the provisions of subparagraphs 
(7) and (8) indicate that "[b]ehavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor", and that "secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes" and that "[e]vidence that documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician."  
When read together, the Court states that the subparagraphs 
show that in personal-assault cases the Secretary has 
undertaken a special obligation to assist a claimant in 
producing corroborating evidence of an in-service stressor.

Also in Patton, the Court qualified prior statements 
contained in other Court decisions indicating that "something 
more than medical nexus evidence is required to fulfill the 
requirement for 'credible supporting evidence'," and that 
"[a]n opinion by a mental health professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor."  The Court stated 
that these quoted categorical statements were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Moreau v. Brown, 9 Vet. App. 389 
(1996).  To that extent, the Court found that the above 
categorical statements in Moreau, and other cases where that 
may have been in accordance, are not operative.  In addition, 
the Court noted that in two places MANUAL M21-1, Part III, 
5.14, appeared improperly to require that the existence of an 
in-service stressor be shown by "the preponderance of the 
evidence."  The Court clearly stated that any such 
requirement would be inconsistent with the benefit of the 
doubt doctrine which is applicable where the evidence is in 
equipoise.  Patton, 12 Vet. App. at 280.

As noted above, in a post-traumatic stress disorder claim 
based on in-service personal assault such as here, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. §§  3.304(f) (2002)

The Board finds that the requirements of 38 C.F.R. § 3.159 
regarding the duty to assist and the requirements of 
38 C.F.R. § 3.304(f) have not been met.  All available 
government sources have not been checked in an attempt to 
verify the veteran's claimed stressor.  Further, VA must 
either furnish the evidence of the stressor to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred or 
explain why it does not need to do so.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD.  After 
securing the necessary release, the RO 
should obtain these records.

2.  Contact the veteran and asked her to 
provide information regarding the 
following:  (1) the full name and rank of 
the individual who sexually assaulted her 
during her service (identified on a 
2/20/01 report of contact), (2) the name 
and addresses of any witnesses to the 
assault, the names and addresses of any 
individuals told of the assault during 
her service; (3) the name of any family 
member or friend she told of the sexual 
assault or sexual harassment during her 
active service; (4) or any letters or 
other documents that the veteran either 
wrote during her active service that cite 
the alleged stressful events during her 
active service.

3.  If the veteran provides information 
regarding the name and rank of the 
individual who sexually assaulted her, 
contact the National Personnel Records 
Center (NPRC) to verify that the 
individual served with the veteran.

4.  The RO should submit all evidence 
relevant to the occurrence of the 
veteran's claimed stressors to an 
appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.  This submission may be made in 
conjunction with the examination mandated 
in paragraph 5.  

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
status and appropriate diagnosis of the 
veteran's current psychiatric 
disorder(s).  Any indicated tests should 
be performed, and all manifestations of 
current disability should be described in 
detail.  Any diagnosis should conform to 
the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  A diagnosis of PTSD should be 
confirmed or ruled out.  If the veteran 
is found to have PTSD, the examiner is 
requested to identify the diagnostic 
criteria, including the specific stressor 
or stressors, supporting the diagnosis.  
A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims folder must be made available 
to the examiner for review before the 
examination.

6.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD, to 
specifically include consideration of 
Manual M21-1, Part III, 5.14(c) and 
Patton V. West, 12 Vet. App 272 (1999).  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




